J-S56025-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

STEFFAWN SPRIGGS

                            Appellant                   No. 1821 MDA 2014


          Appeal from the Judgment of Sentence September 24, 2014
              In the Court of Common Pleas of Franklin County
             Criminal Division at No(s): CP-28-CR-0002338-2012


BEFORE: SHOGAN, J., JENKINS, J., and PLATT, J.*

MEMORANDUM BY JENKINS, J.:                         FILED NOVEMBER 06, 2015

        Appellant Steffawn Spriggs appeals from the September 24, 2014

judgment of sentence entered in the Franklin County Court of Common Pleas

following his jury trial conviction for first-degree murder, discharge of a

firearm into an occupied structure, and recklessly endangering another

person.1 We affirm.

        In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case.        Opinion, 3/13/2015, at 2-11.

Therefore, we have no reason to restate them.

        Appellant raises the following issues on appeal:

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S. §§ 2502(a), 2707.1(a), and 2705, respectively.
J-S56025-15


          1. Did the [t]rial [c]ourt err with regard to its August 6,
          2014 order denying [] Appellant’s motion for appointment
          of outside counsel where a conflict of interest pursuant to
          the Pennsylvania Rules of Professional Conduct was
          discovered shortly before trial based upon [d]efense
          [c]ounsel’s office having dually represented [Appellant]
          and the Commonwealth’s witness Michael Anthony Woods
          between June 20, 2013 and October 23, 2013 where the
          testimony of Mr. Woods played a critical part in
          Commonwealth and [d]efense theories and, if so, is
          reversal of [Appellant’s] convictions appropriate?

          2. Was the evidence produced at trial insufficient to find
          Appellant guilty of the charged counts?

Appellant’s Brief at 10.2

       After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Douglas W.

Herman, we conclude Appellant’s issues merit no relief.       The trial court

opinion comprehensively discusses and properly disposes of the questions

presented.     (See Trial Court Opinion, 3/13/2015, at 11-22) (finding:   (1)

there was no conflict based on dual representation at time of trial because

representation of witness concluded over nine months prior to trial; (2)

there was no actual conflict during time of dual representation because

charges against witness were unrelated to charges against Appellant and

there was no concern counsel would neglect a defense to attain more

____________________________________________


2
  Appellant’s 1925(b) statement also challenged the weight of the evidence.
Appellant, however, waived this claim because he does not raise it in his
brief.   See, e.g., Commonwealth v. Tiffany, 926 A.2d 503, 512
(Pa.Super.2007) (claim raised in 1925(b) statement waived when Appellant
did not raise it in appellate brief).



                                           -2-
J-S56025-15



advantageous defense for witness; (3) there was no conflict based on prior

dual representation because there was no actual conflict of interest because

no indication counsel possessed confidential information which affected his

ability to represent Appellant or that his loyalties were divided, (4) lack of

conflict substantiated by testimony because counsel “did not hold back in his

attempt to elicit testimony” from witness and Commonwealth brought out

witness’s crimen falsi conviction; (5) evidence sufficient to establish murder

of first degree because, inter alia, multiple witnesses put Appellant in area

with victim, witness stated Appellant approached him and victim with gun,

description of shooter provided by victim prior to death matched Appellant,

Appellant made incriminating statements to witnesses, witness gave

Appellant gun about a week prior to shooting, Appellant’s hat had gun

residue, Appellant had two live rounds in his pocket when arrested, and

Appellant stated “tomorrow is my birthday and all I can do is think about

leave a nigga stink’n”; (6) evidence sufficient to establish discharge of

firearm into occupied structure where the Woods’ home was an occupied

structure, the Woods heard gunshot, they saw a curtain move and a bullet

hole in their window, and police found spent bullet on floor; witness

testimony established bullet came through at approximately same time that

victim was shot; and (7) evidence sufficient to establish Appellant recklessly

endangered another person where he fired multiple gunshots at victim and

misfired bullet into the Woods’ home). Accordingly, we affirm on the basis

of the trial court’s opinion.

                                    -3-
J-S56025-15



     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/2015




                                 -4-
                                                                               Circulated 10/14/2015 09:05 AM




         THE COURT OF COMMON PLEAS OF THE 39th JUDICIAL DISTRICT
               OF PENNSYLVANIA- FRANKLIN COUNTY BRANCH

 Commonwealth of Pennsylvania,                        Criminal

            vs.
                                                     Nos. 2338-2012
 Steffawn Alexander Spriggs,
        Appellant
                                                     Judge Douglas W. Herman

                               Opinion sur Pa. R. App. P. 1925(a)

        On August 8, 2014 a five day jury trial commenced and was concluded on August 14,

2014. Appellant was found guilty of murder of the first degree, discharge of a firearm into an

occupied structure, and recklessly endangering another person. Appellant now appeals his

judgment of sentence claiming that the Court erred in denying Appellant's Motion for

Appointment of Outside Counsel where a purported conflict of interest existed because the

Public Defender's Office represented both Appellant and a witness for the Commonwealth.

Appellant also challenges the sufficiency and weight of the evidence. For the reasons that follow

we submit that no error was committed by this Court and request the Superior Court to affirm

Appellant's judgment of sentence.

                                  PROCEDURAL HISTORY

       On September 23, 2012 Steffawn Alexander Spriggs ("Appellant") was charged with:

murder of the first degree; discharge of a firearm into an occupied structure; and recklessly

endangering another person. Appellant was represented by Ian Brink ("Defense Counsel") of the

Franklin County Public Defender's Office ("PD's Office"). On August 6, 2014 Defense Counsel

filed a Motion for Appointment of Outside Counsel on the basis that Defense Counsel dually

represented Appellant and Commonwealth witness Michael Anthony Woods between June 20,

2013 and October 23, 2013. On August 6, 2014 after a hearing the Court denied Defense
                                                                               Circulated 10/14/2015 09:05 AM




 Counsel's motion. Jury selection occurred on August 7, 2014. A five day jury trial was held on

 August 8, August 11, August 12, August 13, and August 14, 2014. During the trial the

 Commonwealth presented testimony from several witnesses while Appellant offered one expert

 witness.

        On August 14, 2014 the jury found Appellant guilty of: Count 1, murder of the first

 degree; Count 3, discharge of a firearm into an occupied structure; and Count 4, recklessly

endangering another person. Count 2, possession of a firearm was no/le prossed. On September

24, 2014 Appellant was sentenced to an aggregate sentence oflife imprisonment.      On September

30, 2014 the Court granted Defense Counsel's Motion to Appoint Additional Outside Counsel to

assist Defense Counsel in Appellant's appeal. On October 24, 2014 Appellant filed a Notice of

Appeal. On October 28, 2014 a concise statement was ordered. On November 14, 2014

Additional Counsel filed a Motion for Extension of Deadline to File Statement. The Court

granted the motion on November 17, 2014 giving counsel 21 days after the filing of the

transcripts to file a concise statement. On February 24, 2015 Appellant filed a Concise

Statement of Matters Complained of on Appeal.

                                  FACTUAL BACKGROUND

       The above charges arose from the killing of Calvin Beam ("the Victim") on September

17, 2012. On that date the Victim was shot with a gun three times in the area of Martin Avenue

and North Franklin Street in Chambersburg, PA. A fourth bullet from the same gun that killed




Todd Baker described the location of the crime scene as being in the area of the Franklin Fire

Company and the Salvation Army.




                                                 2
                                                                               Circulated 10/14/2015 09:05 AM




        John Boswell ("Mr. Boswell") testified that on September 17, 2012 he was meeting with

other members of the Caving Club at the Franklin Fire Company on North Franklin Street and

Martin Street in Chambersburg, PA and across the street from the. Salvation Anny. Something

unusual happened that night so Mr. Boswell wrote it down the next morning on September 18,

2012. The Commonwealth admitted his notes as Exhibit 1. Mr. Boswell read Exhibit 1 into

evidence:

        Okay. It's dated Monday, September 17, 2012 and it states Pat Minnick, Ken Tayman,
        Helen Tayman, Glen Sarvis and me, John Boswell, went to Fran's Inn after our monthly
        cave club meeting at the Franklin Fire Company. At 10:25 we left Fran's to head back to
        our cars and leave. As we approached the cars in the rear lot of the fire company we
       heard a series of pops in quick succession which I thought were firecrackers. I think it
       was one or two pops followed by very brief pause and then three or more additional pops.
        We got in the cars to leave and as I went to pull out I saw in my rearview mirror a man
       leaning in to the open passenger side door of Ken's truck where Helen was sitting. I
       thought it was either an intoxicated person or maybe a robbery, so I jumped out and ran
       around to intervene. The man clutched at me and said help me, help me, I've been shot
       and collapsed to the pavement. I saw no blood, just that he seemed out of breath so I
       asked where he was shot and he pointed to his stomach. I pulled up his shirt and didn't
       find a wound. I told him I don't see it and he pointed just below his naval where I saw a
       small hole with no blood. I told Pat Minnick he's been shot and Pat called 911 while Ken
       ran to get help from the fire company. I tried to make the man lie still but he was writhing
       around saying he couldn't breathe and his stomach hurt and he felt sick. I asked him who
       shot him and he said Mike and he described him as a black man with a long beard. He
       said he did not know Mike's last name or the reason why he shot him. Helen asked the
       man what his name was and he said Calvin Beam and that he was 18. He kept
       complaining that he couldn't breathe and he said he had been shot three times. Helen
       asked where else he was shot and he said his back. We pulled up his shirt to look and saw
       a wound on his upper left shoulder blade. We made him lie down again and then I saw
       another small hole in his neck. There was virtually no bleeding from the wounds in the
       neck and below the naval and just a little blood around the shoulder blade wound. At this
       time the rescue squad arrived followed shortly by the police probably 10 to 15 minutes
       after the 911 call.

(Transcript of Proceedings 32:19-34:8, August 8, 2014). Glen Sarvis ("Mr. Sarvis") also

testified about that night. He stated that the group left the caving meeting at around 9:20 and

went to Fran's across the street. When walking back to the parking lot Mr. Sarvis heard very

rapid shots that he originally thought was firecrackers. After Mr. Boswell shut his vehicle off


                                                 3
                                                                               Circulated 10/14/2015 09:05 AM
                            I


 they both went to where the Victim had been shot and Helen Tayman (Ms. Tayman) was tending

 to the Victim. Mr. Sarvis saw tiny puncture wounds in the Victim's belly and his neck. He did

 not hear the Victim say anything aside from stating that he could not breathe. After two firemen

 came out to help they asked the Victim if he knew who shot him and he the Victim stated

 "Mike." The Victim described the shooter as black with a long black beard. Mr. Sarvis called

his wife after the ambulance had arrived to tell her that he would be late. The time was 10:38

p.m.

        Frank ("Mr. Wood") and Marcella ("Mrs. Wood") Wood testified that on September 17,

2012 at 10:30 p.m. they were watching television inside their home at 35 North Franklin Street in

Chambersburg, PA. They both testified that they heard a gunshot and the window curtain flew

back. Looking at the window they noticed there was a bullet hole through it. Mr. Wood testified

that they were sitting about eight feet from the television and Mrs. Wood testified they were five

to six feet away from the curio cabinet where police believed that a bullet ricocheted. The

Woods testified that they looked out of the window and saw a bunch of people gathered at the

Franklin Fire Hall. Mrs. Wood "saw a boy down."

       Detective Scott Mummert investigated the scene at the Woods' home at 35 North

Franklin Street. He searched their home for a bullet that was shot through the window at the

home. Detective Mummert testified that a spent bullet was found in the northeast comer of the

living room. Using a protrusion rod the police were able to determine that bullet came from

throngh the window fiom the general direction of the Salvation Anny in the area where the

Victim was found.

       Officer Robert Peterson (now retired) was dispatched to the scene at the rear of the

Franklin Fire Company. The Victim was lying on the ground in pain. When Officer Peterson



                                                4
                                                                              Circulated 10/14/2015 09:05 AM




 asked the Victim who shot him the Victim responded "Big Mike." Upon investigating the crime

 scene Officer Peterson walked up to a car with some people in it. He recognized that one of the

 people was Tyrone Baltimore ("Mr. Baltimore") and another person he knew was one of the

 Spriggs brothers. Although Appellant's brother Rashawn was in jail at the time, Appellant

 identified himself as Rashawn. Appellant also stated he did not know who "Bones" was.

        Scott McNew ("Mr. McNew") testified that on the night in question he worked for West

Shore EMS and was dispatched to the scene. He noticed that the Victim had visible gunshot

wounds to his chest and abdomen and was informed by other personnel that there was a wound

in the Victim's back.

        Emily Everitts ("Ms. Everitts"), a registered nurse at Chambersburg Hospital, testified

that the Victim was brought to the hospital at around 11 :00 p.m. The Victim was showing signs

of shock and repeatedly asked Ms. Everitts if he was going to die. Ms. Everitts asked the Victim

what happened. The Victim replied that he had been shot two times and that the person's name

who shot him was "John."

       Jason Shannon ("Mr. Shannon") was working as a respiratory therapist in the emergency

room on September 17, 2012. He asked the Victim whether he knew the person who had shot

him. The Victim responded that he did not know who he was.

       Dr. Scott Armen, a trauma surgeon and trauma medical director at Penn State Hershey

Medical Center, testified regarding surgery that he performed on the Victim on the night of



the chest area. At 2 a.m. the Victim died of cardiac arrest during the surgery.

       Jeffrey Conner ("Mr. Conner"), the Franklin County Coroner, performed an autopsy on

the Victim and determined that the cause of death was "multiple gunshot wounds" due to being



                                                 5
                                                                                 Circulated 10/14/2015 09:05 AM




 "shot by another person." (Commonwealth's Ex. 10). Forensic pathologist Rameen Starling-

 Roney ("Mr. Roney") testified that in his expert opinion he believed to a reasonable degree of

 medical certainty that the Victim's death was caused by multiple gunshot wounds.

        Gary Duncan ("Mr. Duncan") of the United States Marshal Service testified that on

 September 18, 2012 he was contacted by the Chambersburg Police Department which requested

him to locate Appellant. On September 19, 2012 Mr. Duncan went to the area of 16B, Hall

Manor in Harrisburg based on a tip that Appellant was there. Appellant was in fact there and Mr.

Duncan and his team arrested Appellant. Mr. Duncan observed his team member recover two

unspent .22 caliber rounds from Appellant's pocket upon patting Appellant down. They also

found a hat on the couch that Appellant was sitting on. Mr. Duncan called Officer Karen Lyda

who is a forensic investigator to process the scene and collect evidence.

        On September 19, 2012 after Appellant was apprehended Detective Mummert

interviewed him at the Harrisburg Police Department. The audio was recorded and admitted into

evidence. (Commonwealth's      Ex. 20). During the interview Appellant stated that he asked a "tall

boy" on Franklin Street whether he knew where he could get some "green." Appellant described

the tall boy as a tall white male with shoulder length blonde hair. Appellant stated that the tall

white boy said he did not have any green so Appellant left. Appellant said he did not know how

the bullets got into his pocket at the time he was arrested.

       In September 2012 James Armstrong ("Mr. Armstrong") lived in the area of the scene of

the crime. On~eptember17, 2612 he was-sitting outside on his porch. On that date Mt.

Armstrong saw Appellant with the Victim. Prior to that time Mr. Armstrong saw Appellant, who

he knew as "Bones," on three or four occasions and saw the Victim once before. Mr. Armstrong

saw Appellant at 9 or 10 p.m. that night and then saw him again approximately 10 p.m. across



                                                  6
                                                                               Circulated 10/14/2015 09:05 AM




 the street from Mr. Armstrong's home. Appellant and the Victim were standing there alone.

 Appellant was wearing jeans, at-shirt, and a red Cincinnati baseball cap. When Mr. Armstrong

 walked outside Appellant called him over to apologize for "getting smart" with him earlier in the

 night. Mr. Armstrong then left Appellant to go to a bar called Fran's until around 10:30 p.m.

 After leaving the bar Mr. Armstrong was questioned by police and identified the Victim as being

 the same person he saw earlier with Appellant. Mr. Armstrong testified that at least fifteen to

twenty minutes passed between the time that he was with Appellant and the Victim and when he

saw the Victim after he was shot.

        Zelda Hill ("Ms. Hill") testified that she knew both the Victim and Appellant. She stated

that back in September of 2012 Appellant had a long beard and weighed less. On September 1 7,

2012 Ms. Hill saw Appellant, Lance Branche, and the Victim together at around 10:00 p.m. near

the Salvation Army. Ms. Hill testified that they looked happy and she did not notice anything

out of the ordinary.

        Lance Branche ("Mr. Branche") is Appellant's cousin and the Victim was his good friend

for about a year to a year and a half. He testified that on September 17, 2012 at around 9:30 or

9:45 p.m. he was with the Victim at Sheetz. After finally getting his car to start Mr. Branche and

the Victim drove to the location underneath the trestle bridge and smoked synthetic marijuana.

As they were smoking Appellant walked up to them and he was carrying a gun in his left hand.

The gun was a silver revolver with a wooden handle. Mr. Branche recalled that Appellant was



long beard at the time. At that point Appellant asked the Victim what his problem was with Ant.

Ant, or Michael Anthony Woods, was a boy who got kicked out of the home that the Victim was

living in. The Victim took Ant's place in the home. They then started walking toward Texas



                                                 7
                                                                                 Circulated 10/14/2015 09:05 AM




 Lunch near the Salvation Army    and Appellant   stated: "stop playing with me. Tomorrow is my

 birthday and all I can_ do is think about leave a nigga stink'n." (Transcript of Proceedings 31 :5-7,

 August 11, 2014). At that point Appellant had the gun in his left pocket. Mr. Branche testified

 that at the comer of the Salvation Army Appellant "pulled his gun out and was like move and

 like I didn't know who he was talking to and then just pointed at me and he was like move and I

 was like, oh, like okay and then I just-- I left, ran and got in my car." (Id. at 32:13-17). Mr.

 Branche then went back to Texas Lunch to get his car. He drove towards the Salvation Army

and saw that Appellant and the Victim were still there but there were cars behind him so he

drove down an alley intending on returning to the area where they were standing. When he got

there Appellant and the Victim were not in the area anymore. Mr. Branche parked his car,

walked towards Lincoln Way, and was informed by the police that the Victim had been shot.

        Hakeem Jefferson ("Mr. Jefferson"), Appellant's cousin, testified that on the night of

September 17, 2012 he was at Jack's Bar with Rasheeda Harris and Ocquilla Trice ("Ms. Trice").

At some point Appellant needed a ride from Rasheeda Harris and so the three drove to Dave's

Bar to pick Appellant up. Appellant got into the car. Appellant stated that he needed to get out

of Chambersburg.    The Commonwealth played a video of a statement that Mr. Jefferson made to

police. (Commonwealth's     Ex. 8). Mr. Jefferson stated to police that during the car ride

Appellant said that there was an argument or fight involving himself, Lance Branche, and a

"white boy."   Appellant said he told the white boy to get on the ground. Mr. Jefferson asked




responded "no," and Appellant said "no I did shoot him and if you have a problem with it I'll

shoot you too." Appellant further stated to Mr. Jefferson: "if any of you say anything I'll kill

you all right now ... " Appellant also said the gun was the type where the shell does not come



                                                  8
                                                                                 Circulated 10/14/2015 09:05 AM
                             ')

                              !




  out when you shoot it and the had the shells in his pocket. Appellant said he was not getting

  caught before his birthday or his mom's birthday. Mr. Jefferson stated that Appellant had on a

  black cap and he also heard bullets or change rattling in Appellant's pocket. In a video recorded

  statement to police Ms. Trice corroborated the story that Mr. Jefferson told in regards to picking

 up Appellant at Dave's Bar. (Commonwealth's Ex. 9).

         Mr. Baltimore testified that on September 17, 2012 around 11 p.m. Appellant called him

 asking for a ride to Dave's Tavern (now 401 Pub). Mr. Baltimore told Appellant to walk over to

 Dilly's. Kyree Brown was also with Mr. Baltimore and the three of them got into Mr.

 Baltimore's car. Mr. Baltimore recalled that Appellant was wearing a black hat with a red bill

 and it had lettering on it. Mr. Baltimore dropped Appellant off at Dave's Tavern. Mr. Baltimore

 further testified that prior to September 17, 2012 his father had a .22 caliber revolver. Appellant

· asked Mr. Baltimore ifhe could borrow it and Mr. Baltimore let Appellant borrow it about a

 week prior to September 17, 2012. Mr. Baltimore never got the gun back.

        Michael Anthony Woods ("Mr. Woods") testified that no one calls him by "Michael,"

 "Mike," or "Big Mike." Rather, people refer to him as "Ant," "Anthony," or "Soldier." He

 stated that he had no problem with the Victim or the fact that the Victim moved into the home

 where he had previously lived. Mr. Woods stated that he was friends with the Victim and would

 have an occasional argument between friends with him. On the night of September 17, 2012

 during the time of the murder Mr. Woods testified that he was at his mother's house in

 Shippensbm g and learned of the Victim's death when wa:tching the news.

        Allison Murtha ("Ms. Murtha") examined the evidence collected. She is a manager of

the forensic sciences department at RJ Lee Group and was qualified as an expert in the area of

 gunshot residue identification and collection. Ms. Murtha testified that gunshot residue is



                                                  9
                                                                                   Circulated 10/14/2015 09:05 AM




 emitted from any possible escape route on a gun when it is fired. It consists of a single particle

 of lead, antimony, and barium. Ms. Murtha testified that when gunshot residue is found on a

 person or clothing she can determine that a gun was fired. Ms. Murtha determined that the

 Cincinnati Reds baseball cap that was recovered from the couch had 2 gunshot residue particles

 on the outside of it that came from the discharge of a firearm. She also found 3 two-component

particles and 18 one-component particles on the outside of the cap. On the inside of the cap Ms.

Murtha found 1 two-component particles and 21 one-component particles. While the one and

two-component particles do not necessarily indicate that a gun was fired, Ms. Murtha testified

that the likelihood that a gun was fired is more substantial when combined with the discovery of

gunshot particles.

           Trooper Michael Portley was offered by the Commonwealth as an expert in firearm and

tool mark examination. After examining the three spent bullets found in the Victim's body and

the one spent bullet found in the Woods' home, Trooper Portley concluded that all four were

"consistent in construction and configuration with a bullet manufactured by Remington." He

further concluded that the two live rounds found in Appellant's pocket were manufactured by .

Remington based on the head stamp "REM" on them. Trooper F ortley also testified that two of

the bullets found in the Victim and the bullet found in the Woods' home all came from the same

firearm.

           Gerald Styers ("Mr. Styers") testified as an expert for the defense in the area of firearm




found in the Victim's body, one fired .22 caliber bullet that was found in the Woods' home, and

two live cartridges found in Appellant's pocket when he was arrested. When examining the

lands and grooves Mr. Styers opined that a determination of whether the four spent bullets were



                                                    10
                                                                               Circulated 10/14/2015 09:05 AM




manufactured by Remington could not be made because the bullets were also consistent in

construction and configuration with a bullet made by other manufacturers in addition to

Remington. That is, Mr. Styers could not conclude that the four fired bullets were manufactured

by Remington. However, he testified that all of the bullets could have been fired from a

revolver. In regards to the unfired bullets and the fired bullets Mr. Styers could only determine

that they had the same color coding but could not determine if they were made by the same

manufacturer because of the damage to the fired bullets.

                                           DISCUSSION

        Pursuant to the concise statement of matters complained of on appeal Appellant raises

three issues asserting that: (1) the Court erred in its August 6, 2014 Order denying Appellant's

Motion for Appointment of Outside Counsel; (2) the evidence produced at trial was insufficient

to find Appellant guilty of any of the charged Counts; and (3) the jury's verdict of guilty on

Counts 1, 3, and 4 was against the weight of the evidence. For the reasons set forth below we

submit that no error was committed by this Court and Appellant's judgment of sentence should

be affirmed.

                                       I. Conflict of Interest

       Appellant contends that the Court erred in its August 6, 2014 Order denying Appellant's

Motion for Appointment of Outside Counsel. In his motion Appellant asserted that Defense

Counsel dually represented Appellant and Commonwealth witness Michael Anthony Woods



deprived Appellant of a fair trial. Appellant filed the motion on August 6, 2014 and the Court

denied it after a hearing on that same date.




                                                 11
                                                                                   Circulated 10/14/2015 09:05 AM




        A conflict of interest claim raised on appeal is properly classified as an ineffective

 assistance of counsel claim. See Commonwealth v. Toro, 638 A.2d 991, 996 (Pa. Super. Ct.

 1994). Here, Defense Counsel formally raised the conflict ofinterest issue before the Court by

filing a Motion for Appointment of Outside Counsel two days prior to the start of trial on August

6, 2014. Because Defense Counsel raised the issue before this Court, the inquiry is not whether

he was ineffective for failing to raise it. Rather, the Court must determine whether Defense

Counsel was ineffective because "an actual conflict of interest adversely affected his []

performance." Id. (emphasis added).

        Moreover, ... while it is true that prejudice is presumed when counsel is burdened by an
        actual conflict of interest, this is so only if the defendant demonstrates that counsel
        actively represented conflicting interests and that an actual conflict of interest affected his
        lawyer's performance .... [A]n actual conflict of interest ... is evidenced whenever during
        the course of representation, the interests of appellant-and the interests of another client
        towards whom counsel bears obligations-diverge with respect to a material factual or
        legal issue or to a course of action.

Id. at 393-94 (quoting Commonwealth v. Smith, 552 A.2d 1053, 1059 (Pa. 1988)). Dual

representation as well as prior representation can give rise to an actual conflict of interest.

       Dual representation on its own does not rise to a conflict of interest. Toro, 638 A.2d at

394. A defendant must show at least a possibility of harm caused by the dual representation. Id.

A defendant can satisfy this requirement by showing, inter alia, "that he had a defense

inconsistent with that advanced by the other client, or that counsel neglected his case in order to

give the other client a more spirited defense." Id. (quoting Commonwealth v. Breaker, 345, 318

A.2d 354, 356 (Ptt:49;i4-)).

       A conflict of interest in the context of prior representation may arise "if counsel reveals

privileged communications of the former client or otherwise divides his loyalties so that he is

incapable of diligently representing his client." Toro, 638 A.2d at 395.



                                                  12
                                                                                  Circulated 10/14/2015 09:05 AM




        In Toro, the defendant raised a conflict of interest claim where his trial counsel had

previously represented the co-actor in a series of crimes committed by the two. Id. at 996. The

Superior Court held that in the context of a possible conflict of interest such representation

consisted of prior representation, not simultaneous dual representation, because at the time of the

defendant's trial the charges against the co-actor had been dismissed. Id. However, the Superior

Court held that there was no conflict of interest because "there [was] no indication that trial

counsel possessed confidential information resulting from his prior representation of [the co-

actor] which affected his ability to zealously and effectively represent [the defendant] ... [nor

was] there any evidence that trial counsel's loyalties were so divided that he was incapable of

diligently representing appellant." Id. Trial Counsel also represented the co-actor at the time of

the defendant's trial in a diverse unrelated incident. Id. The Superior Court noted that this did

not result in an actual conflict of interest because the cases were completely unrelated criminal

charges and thus ''the concerns which normally arise where co-actors are represented by the

same counsel, e.g., the possibility of inconsistent defenses or the neglect of one client's defense,

were not implicated here." Id.

       In the instant case Defense Counsel requested to withdraw from representation because

the PD's Office represented Commonwealth witness Michael Woods between June 20, 2013 and

October 23, 2013 while at the same time representing Appellant in this case. Defense Counsel

claims that Mr. Woods' testimony played a critical part in the Commonwealth and Defense

tlremies aml by not grmrting Defi::nse Comrsel's   withchawai tire Cocnt deprived-Appellant      ef a

fair trial. Similar to the circumstances in Toro, the PD's Office's representation of Mr. Woods

concluded on October 23, 2013, over nine months prior to the trial in this case. Therefore, there

could have been no conflict of interest based on dual representation because the PD's Office's



                                                   13
                                                                                  Circulated 10/14/2015 09:05 AM




 representation of Mr. Woods ended prior to trial. As to any potential dual representation during

the pretrial phase of this trial up until October 23, 2013, there was no actual conflict of interest.

The PD's Office represented Mr. Woods in a case at docket no. 1174 of2013 involving charges

of: burglary; theft; and possession of drug paraphernalia. On August 7, 2013 Mr. Woods pleaded

guilty to theft and possession of drug paraphernalia. That case was wholly unrelated to the case

at bar and in no way involved Appellant. Appellant was not a defendant in that case, nor was he

a witness. Thus, there was no concern over whether Defense Counsel would abandon or neglect

a possible defense for his client in order to attain a more advantageous defense for Mr. Woods.

       As to any potential conflict of interest based on prior representation the threshold

question is whether Defense Counsel "divide[ d] his loyalties so that he [was] incapable of

diligently representing his client." Toro, 638 A.2d at 395. Based on Defense Counsel's Motion

for Appointment of Outside Counsel and the hearing held on August 6, 2014 we did not believe

that an actual conflict of interest was present. The mere fact that the PD's Office represented a

Commonwealth witness in the past did not create an actual conflict of interest. Rather, some

divergence of the interests of Appellant and Mr. Woods with respect to a material factual or legal

issue or to a course of action was required. We did not discern any such conflict from Defense

Counsel's motion or from the hearing. Defense Counsel simply cited the Rules of Professional

Conduct regarding conflicts of interest but asserted no actual conflict. Like Toro, ''there [was]

no indication that [Defense Counsel] possessed confidential information resulting from his prior

representation of Mt. [Woods] wmch affected his ability to zealously and effectively teptesent

appellant" or that Defense Counsel's loyalties were so divided that he was could not diligently

represent Appellant. Id.




                                                  14
                                                                                Circulated 10/14/2015 09:05 AM
                                                                     ')


        The lack of conflict was substantiated by the testimony of Mr. Woods. It appeared that

Defense Counsel sought to accuse Mr. Woods as the true perpetrator in the murder on the basis

that the Victim stated that "Mike" or "Big Mike" shot him and Mr. Woods' first name is

Michael. The record reveals that Defense Counsel did not hold back in his attempt to elicit

testimony from Mr. Woods about whether anyone refers to him as "Mike" or "Big Mike."

Representation of Mr. Woods in the unrelated theft matter had no influence on Defense

Counsel's loyalties or his ability to engage in that line of questioning. Furthermore, the only

relevance to Mr. Woods' crimenfalsi conviction for theft related to impeachment of Mr. Woods

for truthfulness and that was brought out immediately by the Commonwealth.       Accordingly, we

submit that no error was committed in denying Defense Counsel's Motion for Appointment of

Outside Counsel.

                                  II. Sufficiency of the Evidence

       Appellant contends that the evidence presented at trial was not sufficient to sustain the

verdict of guilty for the offenses Appellant was convicted of. The standard of review regarding

the sufficiency of the evidence is well established:

       The standard we apply when reviewing the sufficiency of the evidence is whether
       viewing all the evidence admitted at trial in the light most favorable to the verdict winner,
       there is sufficient evidence to enable the fact-finder to find every element of the crime
       beyond a reasonable doubt.

Commonwealth v. McClendon, 874 A.2d 1223, 1228 (Pa. Super. 2005). In making its

determination the court "may not weigh the evidence and substitute [its] judgment" for that of

the jury. Commonwealth v. Mack, 850 A.2d 690, 693 (Pa. Super. 2004). "Any doubts regarding

a defendant's guilt may be resolved by the fact-finder unless the evidence is so weak and

inconclusive that as a matter of law no probability of fact may be drawn from the combined

circumstances."    Commonwealth v. Eckrote, 12 AJd 383, 386 (Pa. Super. 2010) (quoting


                                                  15
                                                                                 Circulated 10/14/2015 09:05 AM




 Commonwealth v. DiStefano, 782 A.2d 574, 582 (Pa. Super. 2001)). Importantly, "facts and

 circumstances established by the Commonwealth need not preclude every possibility of

 innocence." Mack, 850 A.2d at 693 (citations omitted). However, "guilt must be based on facts

and conditions proved," and the evidence is insufficient if guilt is based on "suspicion or

surmise." Eckrote, 12 A.3d at 386 (quoting Commonwealth v. Swerdlow, 636 A.2d 1173 (Pa.

Super. 1994)). A conviction may be based entirely on circumstantial evidence if the "evidence

links the accused to the crime beyond a reasonable doubt." Commonwealth v. Chmiel, 639 A.2d

9, 11 (Pa. 1994). To determine whether the evidence was sufficient to sustain a verdict, ''the

entire record must be evaluated and all evidence actually received must be considered." Mack,

850 A.2d at 693. The Commonwealth is the verdict winner and therefore we will view all the

evidence admitted at trial in the light most favorable to the Commonwealth.

                                  A. Murder of the First Degree

        "A criminal homicide constitutes murder of the first degree when it is committed by an

intentional killing." 18 Pa. C.S. § 2502(a). "Intentional killing" is "[k]illing by means of poison,

or by lying in wait, or by any other kind of willful, deliberate and premeditated killing." 18 Pa.

C.S. § 2502. To obtain a conviction for murder of the first degree the Commonwealth must

prove: "(i) a human being was unlawfully killed; (2) the defendant was responsible for the

killing; and (3) the defendant acted with malice and a specific intent to kill." Commonwealth v.

Jordan, 65 A.3d 318, 323 (Pa. 2013) cert. denied sub nom., Jordan v. Pennsylvania, 134 S. Ct.




assailant possesses the conscious purpose to bring about death.'" Id. (quoting Commonwealth v.

Drumheller, 570 Pa. 117, 808 A.2d 893, 910 (2002)). The period oftime required to premeditate

need not be long, as the design to kill can be devised inside of a second. Id.



                                                 16
                                                                               Circulated 10/14/2015 09:05 AM
                           '1



        Here, it is indisputable that the Victim was killed by gunshot wounds. Mr. Conner; the

Franklin County Coroner, and forensic pathologist Mr. Roney both agree that the Victim was

killed and the cause of death was multiple gunshot wounds. Several witnesses testified to

observing the wounds caused by bullets.

        While there were no eyewitnesses to the actual shooting of the Victim, a plethora

circumstantial evidence was presented sufficient to establish that Appellant was the shooter who

caused the Victim's death. The Victim was shot with a gun around 10:25 p.m. on September 17,

2012 as attested to by Mr. Boswell and Mr. Sarvis. Multiple witnesses put Appellant in the area

with the Victim on September 17, 2012. Mr. Armstrong testified that he saw Appellant with the

Victim around 10 p.m. He stated Appellant was wearing a Cincinnati baseball cap. After

leaving Fran's at around 10:30 p.m. Mr. Armstrong was questioned by police regarding the

shooting of the Victim. Ms. Hill saw Appellant, Mr. Branche, and the Victim together at around

10 p.m. near the Salvation Army. Mr. Branche testified that he and the Victim left Sheetz

around 9:30 or 9:45 p.m. and went underneath the trestle bridge where Appellant eventually

walked up to them with a gun in his possession. The three of them walked toward Texas Lunch

near the Salvation Army. Mr. Branche testified that at the corner of the Salvation Army

Appellant pointed his gun at Mr. Branche and told him to move and Mr. Branche went to get his

car. Not long thereafter Mr. Branche found out that the Victim had been shot. Appellant himself

admitted in a recorded interview with police that on that date he talked to a tall white boy with



appearance. He made further incriminating admissions to Mr. Jefferson and Ms. Trice who gave

Appellant a ride to Jack's Bar on the night of September 17, 2012. Mr. Jefferson stated that

during the car ride when asked ifhe shot the white boy Appellant said "I did shoot him and if



                                                 17
                                                                               Circulated 10/14/2015 09:05 AM
                                                                     ',
                                                                      )


you have a problem with it I'll shoot you too." Mr. Baltimore revealed that about a week prior to

September 17, 2012 he had let Appellant borrow his father's .22 caliber revolver, the same

caliber bullet found in the Victim's body as testified to by the firearm experts. Mr. Baltimore

never got that gun back from Appellant. The gunshot residue expert testified that Appellant's

hat, which a number of witnesses testified Appellant was wearing, had gunshot residue on it

leading to the inference that Appellant had recently shot a gun. When Appellant was arrested

two live rounds manufactured by Remington were found in his pocket. While the firearm

experts disagreed about whether it can be stated with certainty that the bullets found in the

Victim's body were Remington brand, they both agreed that the live rounds found in Appellants

pocket and the spent bullets found in the Victim's body were .22 caliber.

       While the Victim stated to several witnesses that he was shot by someone named "Mike

or Big Mike" and then stated to Ms. Everitts that he was shot by someone named "John," the

Victim stated to Mr. Shannon that he did not know the person who shot him. Furthermore, the

Victim stated that the person who shot him was black with a long beard, fitting the description of

Appellant at that time. Such testimony goes to the weight of the evidence. Despite the

conflicting testimony the jury chose to infer that Appellant was the shooter. The evidence

presented at trial was sufficient for the jury to conclude that it was Appellant who caused the

Victim's death by shooting the Victim. Appellant was seen in the in area of the crime scene with

the Victim at around 10:30 p.m., the approximate time the Victim was shot; Appellant had a gun



body and on Appellant's person; live .22 caliber rounds were found in Appellant's pocket when

he was arrested indicating he may have been in possession of a gun; Appellant was seen with a

gun within a short time before the Victim was shot; Appellant admitted to police that he had



                                                 18
                                                                                 Circulated 10/14/2015 09:05 AM




contact with a person who matched the Victim's description; Appellant admitted to Mr. Jefferson

that he shot the "white boy;" and gunshot residue was found on the hat that Appellant was

wearing. See Commonwealth v. Collins, 70 A.3d 1245, 1249 (Pa. Super. Ct. 2013) appeal

denied, 80 A.3d 774 (Pa. 2013) (evidence was sufficient to support first degree murder

conviction where the defendant was seen walking with the victim and codefendant towards the

scene of the crime, the codefendant had a gun, the defendant and codefendant were seen running

from the scene, and the defendant and the victim were members of a rival gang).

        There was also sufficient evidence to establish that Appellant had the specific intent to

kill. The Victim was shot three times. Firing a gun into the torso of the Victim three times in

itself exhibits a conscious purpose to bring about the Victim's death. See Commonwealth v.

Fletcher, 861 A.2d 898, 907 (Pa. 2004) (noting that "the use of a deadly weapon on a vital part of

a victim's body is sufficient to establish the specific intent to kill"). Furthermore, Mr. Branche

testified that when Appellant joined the Victim and Mr. Branche under the bridge he stated

''tomorrow is my birthday and all I can do is think about leave a nigga stink'n." Such a statement

demonstrates premeditation and deliberation on Appellant's part to bring about the death of

someone. The fact that he did not state that the Victim was the person he would leave "stink'n"

is of no consequence.   Specific intent to kill need not be specific as to a particular person. See

Commonwealth v. Jones, 912 A.2d 268, 288 (Pa. 2006). Rather, specific intent to kill a human is

all that is required. Id. Additionally, there was evidence that Appellant had ill will towards the

V1ct1m. When Appellant m1hally met up with the Victim and Mr. Branche under the bridge, he

confronted the Victim by asking what the Victim's problem was with Ant. Appellant also told

Mr. Jefferson during the car ride that Appellant and "the white boy" had an argument or fight.




                                                  19
                                                                                 Circulated 10/14/2015 09:05 AM




 This evidence was sufficient to allow the jury to infer that Appellant had the specific intent to

kill. Accordingly, the evidence was sufficient to sustain a conviction for first degree murder.

                      B. Discharge of a Firearm into an Occupied Structure

         A person commits the crime of discharging a firearm into an occupied structure "if he

knowingly, intentionally or recklessly discharges a firearm from any location into an occupied

structure." 18 Pa. C.S. § 2707.l(a). An "occupied structure" is "[a]ny structure, vehicle or place

adapted for overnight accommodation of persons or for carrying on business therein, whether or

not a person is actually present."   18 Pa. C.S. § 2707.1. The only limitation on the location

requirement is that the actor discharging the firearm be located outside the occupied structure

itself. Commonwealth v. McCoy, 962 A.2d 1160, 1169 (Pa. 2009).

         Here, there is no doubt that the Woods' home is an occupied structure as it is a dwelling

in which the Woods live. Furthermore, the undisputed evidence shows that a bullet was shot

inside of the home of the Woods at 35 North Franklin Street in Chambersburg, PA. Mr. Wood

testified that at 10:30 p.m. on that day he and his wife were sitting on the couch in his home at 35

North Franklin Street watching television. The Woods both stated that they heard a gunshot and

the curtain flew back. They believed someone shot through the window. The Woods testified

they saw a bullet hole in their window. Mr. Wood stated that it was the window that faces

Lincoln Way. Mr. Wood testified that he and his wife were sitting six to eight feet away from

the television at the time the bullet went through the window while Mrs. Wood testified they




ricocheted. The police eventually found the spent bullet behind the Woods' television on the

floor.




                                                  20
                                                                                  Circulated 10/14/2015 09:05 AM




            The evidence presented at trial was also sufficient to demonstrate that Appellant was the

    actor. As discussed supra, the evidence at trial demonstrated that Appellant shot the Victim with

    a gun at approximately 10:25 p.m. on September 17, 2012.1 Mr. Wood believed the bullet came

    through his window at 10:30 p.m., approximately the same time. Mr. and Mrs. Wood both

    testified that they looked out the window and saw a bunch of people in the parking lot of the

    Franklin Fire Hall. Mrs. Wood "saw a boy down." The expert witnesses for both parties agreed

that the bullet found in the Woods' home were consistent in construction with the undamaged

bullet found in the Victim's pelvis area and that they were .22 caliber. Trooper Portley also

concluded that the bullets found in the Victim's body and the bullet found in the Woods' home

were fired from the same gun. Based on the evidence establishing that Appellant was the actor

in the murder of the Victim it was reasonable for the jury to infer that Appellant misfired one of

his gunshots at the Victim and the bullet discharged into the nearby home of the Woods.

           While Appellant may not have intentionally or knowingly shot his gun towards the house

at 35 North Franklin Street, there was sufficient evidence demonstrating that Appellant was

reckless in discharging the firearm which resulted in a bullet being propelled into the Woods'

household. At the time in which Appellant was discharging a firearm he was in the act of

committing a homicide. Although Appellant's intent was to fire a gun at the Victim, there can be

no doubt that misfiring a bullet during a homicidal act and instead discharging the firearm into a

residential home is at the very least reckless conduct. That is, one who intentionally fires a gun




that a bullet may discharge into a home. When looked at in the light most favorable to the

Commonwealth, the evidence easily establishes that Appellant consciously disregarded that risk



1
    See Section II(A).

                                                    21
                                                                                   Circulated 10/14/2015 09:05 AM




    when he fired the gun. Accordingly, the evidence presented at trial was sufficient for the jury to

    conclude that Appellant discharged a firearm into an occupied structure.

                              C. Recklessly Endangering Another Person

            A person commits the crime· of recklessly endangering another person (REAP) "if he

recklessly engages in conduct which places or may place another person in danger of death or

serious bodily injury." 18 Pa. C.S. § 2705.

           A person acts recklessly with respect to a material element of an offense when he
           consciously disregards a substantial and unjustifiable risk that the material element exists
           or will result from his conduct. The risk must be of such a nature and degree that,
           considering the nature and intent of the actor's conduct and the circumstances known to
           him, its disregard involves a gross deviation from the standard of conduct that a
           reasonable person would observe in the actor's situation.

18 Pa. C.S. § 302(b)(3). "Serious bodily injury" is "[b]odily injury which creates a substantial

risk of death or which causes serious, permanent disfigurement or protracted loss or impairment

of the function of any bodily member or organ." 18 Pa. C.S. § 2301; Commonwealth v.

Martuscelli, 54 A.3d 940, 949 (Pa. Super. Ct. 2012).

           For the same reasons stated above, Appellant's claim of insufficiency regarding REAP

must fail. 2 When Appellant fired multiple gunshots at the Victim and misfired bullet into the

Woods' home he acted recklessly. The danger posed to others when firing a gun is inherent and

it was reasonable for the jury to conclude that Appellant knew of the danger. Furthermore, the

stray bullet went through the Woods' home propelling into an area which was only feet from

where the Woods were sitting. Had the bullet come in on a different angle or had either of the

Woods been in the path of the bullet at the time it entered through the window, serious injury or

death could have ensued. Accordingly, there was sufficient evidence to sustain Appellant's

conviction of REAP.


2
    See Section Il(B).

                                                    22
                                                                                Circulated 10/14/2015 09:05 AM
     .)




                                     III. Weight of the Evidence

          Appellant contends that the jury's verdict on Counts 1, 3, and 4 were against the weight

of the evidence. However, Appellant failed to raise this issue in a motion for a new trial or post-

sentence motion or at any time prior to sentencing.

          A claim that the verdict was against the weight of the evidence shall be raised with the
          trial judge in a motion for a new trial:
          (1) orally, on the record, at any time before sentencing;
          (2) by written motion at any time before sentencing; or
          (3) in a post-sentence motion.

Pa. R. Crim. P. 607(A) (emphasis added). "The purpose of this rule is to make it clear that a

challenge to the weight of the evidence must be raised with the trial judge or it will be waived."'

Commonwealth v. Priest, 18 A.3d 1235, 1239 (Pa. Super. Ct. 2011) (quoting Commonwealth v.

Bond, 985 A.2d 810, 820 (2009)). Thus, Appellant has waived this issue. See Priest, 18 A.3d at

1239 (holding that the defendant waived his weight of the evidence claim on appeal in first

degree murder conviction where he did not raise claim with trial court orally or in writing before

sentencing or in a post-sentence motion).

                                           CONCLUSION

          In light of the foregoing discussion we suggest that no error was committed during these

proceedings and that there was sufficient evidence presented at trial to sustain Appellant's

convictions. Furthermore, Appellant waived his challenge to the weight of the evidence by

failing to raise the claim with this Court. Therefore, we respectfully request that the Superior




                                                  23